Citation Nr: 1331054	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation benefits based upon service connection for the cause of the Veteran's death.

2.  Entitlement to non-service connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from January 10, 1956, to March 2, 1956.  He died in August 2008, and the appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

In August 2011, the appellant testified before a Veterans Law Judge at a hearing at the Central Office in Washington, D.C.  A copy of the transcript of that hearing is of record.  The Veterans Law Judge that conducted that hearing is no longer employed at the Board.  In May 2013 and July 2013, the Board contacted the appellant to offer her an additional hearing before a Veterans Law Judge that would decide her case.  The appellant did not respond.  As she had been informed of in that correspondence, the Board assumes after not hearing from the appellant for 30 days that she does not wish to attend another hearing.

In a January 2012 decision, the Board denied the appellant's claims.  The appellant then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the appellant's attorney and VA's Office of General Counsel filed a Joint Motion for Remand.  In a November 2012 Order, the Court granted the Joint Motion, vacating the Board's January 2012 decision and remanding the matters to the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the November 2012, the parties to the Joint Motion agreed that VA failed to satisfy its duty to assist.  Specifically, they determined that adequate steps were not taken to procure the Veteran's service records, to include his service personnel records and a copy of his separation document (DD Form 214).  In particular, the Joint Motion noted that the RO submitted a request in October 2010 for such evidence, but no response was received and no follow-up request was conducted.  In addition, the statement of the case mentions the Veteran's DD Form 214; however, this document is not of record.  Therefore, VA needs to take all appropriate steps to: (1) obtain the Veteran's service personnel records; (2) obtain a copy of his DD Form 214; and (3) conduct any other appropriate development necessary to ascertain the nature of his discharge from service.  The Board finds that this must be accomplished on remand to the RO.

Accordingly, the case is REMANDED for the following action:

1.  Conduct all appropriate development to obtain the Veteran's complete service personnel records, a copy of his DD Form 214, and any other documentation necessary to ascertain the nature of his discharge from service.

All measures taken to obtain this evidence should be documented in the claims file.  The search should continue until the records are secured or the RO concludes that the records do not exist or further attempts to obtain them would be futile  

If any evidence cannot be obtained, the appellant should be notified.

2.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.

3.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her attorney should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



